Citation Nr: 0512763	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  97-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis and/or 
restrictive lung disease, to include as a result of in-
service asbestos exposure.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from February 1957 to 
February 1960.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
asbestosis/restrictive lung disease.  

After a March 2003 Board decision denied the claim, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a January 2004 joint 
motion of the parties, the Court in January 2004 vacated the 
March 2003 Board decision and remanded the appeal to the 
Board for readjudication consistent with the joint motion.  

In November 2004, the Board remanded the case for the RO's 
initial consideration of lay statements and private medical 
evidence, which was accomplished in February 2005.  This 
matter is now before the Board for appellate review.  


FINDING OF FACT

The evidence does not include a medical opinion that current 
asbestosis and/or restrictive lung disease resulted from in-
service asbestos exposure or any other in-service event.  


CONCLUSION OF LAW

Asbestosis and/or restrictive lung disease was not incurred 
in or aggravated by active service and is not due to in-
service asbestos exposure.  38 U.S.C.A. §§ 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
nontuberculosis examination in May 1996 and a VA respiratory 
examination in October 2002.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a January 1998 
regional office hearing.  

The RO's May 1996 and June 1997 letters, the Board's July 
2004 letter, the Appeal Management Center's December 2004 
letter, the October 1997 statement of the case, and the March 
1998, December 2002, and February 2005 supplemental 
statements of the case informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The Board's July 2004 notice letter technically informed the 
veteran that he had 90 days in which to respond, but in the 
one year and ten months since July 2004, the veteran has 
presented additional medical records and lay statements that 
will be considered in this appeal.  It is obvious that the 
veteran understood that evidence presented more than 90 days 
after the July 2004 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to service connection for asbestosis and/or 
restrictive lung disease, to include as a result of in-
service asbestos exposure

At the January 1998 regional office hearing, the veteran 
testified that he was exposed to asbestos while performing 
his assigned duties in service.  He believed that he 
developed lung problems, both breathing and restrictive lung 
disease as a result of this.  For approximately two years, 
from June 1957 to November 1958, he worked as a lineman 
installing phone and electrical lines at 29 Palms, California 
Marine Base.  Most of the wiring had asbestos covering, which 
he stripped.  According to a May 1996 lay statement, his work 
was in and around buildings in which asbestos was present.  
In August 1958, he was transferred to New River, North 
Carolina.  He went aboard the U.S.S. Mount McKinley to go to 
Lebanon for the Lebanon crisis.  The pipes and insulation 
aboard ship were covered with asbestos insulation.  He also 
worked on mess duty at 29 Palms and at New River, where a lot 
of the pipes exposed loose and hanging asbestos insulation.  
The veteran testified that he received no treatment for any 
breathing problems while on active duty.  In 1993, a private 
doctor told him that he had asbestosis and that it would 
never go away.  The veteran also felt that the breathing 
difficulty documented in a private April 1996 pulmonary 
function test must have resulted from asbestosis.  At a May 
1996 VA examination, the veteran stated that he had been 
exposed to asbestos when he worked at a post-service job with 
the railroad.  Private examiners in May 2000 and August 2002 
further noted that the veteran had smoked two packs of 
cigarettes per day for 15 years but that he had quit smoking 
approximately 30 years ago.  

For the veteran to establish service connection for 
asbestosis and/or restrictive lung disease, the evidence must 
demonstrate that asbestosis and/or restrictive lung disease 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current asbestosis and/or restrictive 
lung disease, show in-service manifestation of asbestosis 
and/or restrictive lung disease, and provide a nexus opinion 
by a medical professional that current asbestosis and/or 
restrictive lung disease resulted from the in-service 
manifestation of disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran has shown that he has current restrictive lung 
disease but has failed to show that he has current 
asbestosis.  A claim for service connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  An August 2002 
private pulmonary function test revealed mild restrictive 
disease evidenced by mildly reduced total lung capacity and 
forced vital capacity, and an October 2002 VA diagnosis was 
mild restrictive lung disease.  A July 1993 private chest x-
ray revealed interstitial fibrosis at the lung bases typical 
of previous asbestos exposure indicating asbestosis, and a 
March 1996 private chest x-ray diagnosis was possible 
asbestosis.  A March 1996 private computed tomography scan 
confirmed, however, that there were no definite pleural 
plaques, pleural thickening, or pleural calcification to 
suggest asbestos-related pleural disease.  The veteran has 
shown that he has current restrictive lung disease but has 
failed to show that he has current asbestosis.  

The veteran's service medical records are unavailable for 
review, but the veteran testified that he never received 
treatment for any breathing problems while on active duty.  A 
June 1997 notice from the National Personnel Records Center 
confirmed that the veteran's service medical records were not 
at the Center, and a February 2001 letter from the Navy 
Personnel Command confirmed that the veteran's service 
medical records had been sent to the VA RO in January 1996 
and apparently lost in transit.  The veteran's testimony 
indicated, however, that there would have been no evidence of 
in-service diagnosis or treatment for asbestosis or 
restrictive lung disease.  

In any event, the veteran will receive the benefit of the 
doubt as to whether he was exposed to asbestos in service.  
In July 2002 and August 2002, the RO requested statements 
from the Marine Corps as to whether the veteran was exposed 
to asbestos in service.  In July 2002, the Marine Corps at 
Quantico, Virginia confirmed that it had no means to verify 
that the veteran was exposed to asbestos.  In September 2002, 
the Navy's Asbestos Medical Surveillance Program Central Data 
Registry was queried.  No information on the veteran could be 
located because the Registry was initiated in 1979.  Unless 
the Navy evaluated the veteran for exposure to asbestos after 
1979, nothing would likely be found.  Form DD 214 confirmed 
that the veteran worked as a radio message router, and the 
veteran testified that he worked as a lineman installing 
phone and electrical lines and that most of the wiring had 
asbestos covering, which he stripped.  He also served aboard 
the U.S.S. Mount McKinley, which pipes were covered with 
asbestos insulation.  A May 2002 VA memorandum of military 
records specialists indicated that mechanics, technicians, 
and radiomen had probable exposure to asbestos in service.  
Resolving all reasonable doubt in the veteran's favor, the 
veteran will be deemed to have been exposed to asbestos in 
service.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of  
the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  

Even though the veteran was exposed to asbestos in service, 
direct service connection is not established because the 
evidence does not include a medical opinion relating current 
asbestosis and/or restrictive lung disease to in-service 
asbestos exposure or another in-service event.  The May 1996 
VA examiner felt that the veteran had no malignant disease 
and found no evidence of any pleural-based plaques that would 
suggest any asbestos-related pleural disease.  

The October 2002 VA examiner extensively reviewed the 
veteran's medical records, especially noting the July 1993 
and March 1996 private chest x-rays, which hinted at possible 
asbestosis, and the March 1996 private computed tomography 
scan, which clarified that there was no asbestosis.  The 
October 2002 VA examiner stated that the July 1993 chest x-
ray findings were typical but not conclusive of asbestos 
exposure and that many other lung disease processes had the 
typical findings of interstitial fibrosis with irregular, 
linear, interstitial markings.  As there was no evidence for 
pleural plaques or pleural thickening as evidenced by the 
March 1996 computed tomography scan, it was unlikely that the 
veteran's underlying restrictive lung disease resulted from 
asbestos exposure.  The October 2002 VA examiner simply found 
no current evidence to link the veteran's underlying 
restrictive lung disease to the previous asbestos exposure.  
The veteran's current shortness of breath was typical of 
exertional angina due to his nonservice-connected coronary 
artery disease rather than to any lung disease.  In the 
absence of a nexus opinion relating current asbestosis and/or 
restrictive lung disease to service, the claim for service 
connection must fail.  See Hickson, 12 Vet. App. at 253.  

The evidence is against the claim, and service connection 
cannot be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to service connection for asbestosis and/or 
restrictive lung disease is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


